DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has beentimely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/3/2020 has been entered. 

Notice of Supervisory Review
This application has been pending five years or more.  Consistent with MPEP 707.02, it has been considered “special” by the Examiner, and, in an effort to terminate prosecution, it has been reviewed by the Supervisory Patent Examiner as indicated by signature below.

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        
Notice to Applicant
This action is in reply to the  filed on 8/3/2020.  
No claims have been amended.
No claims have been cancelled.
No claims are new.
Claim 1-20  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101.  As such, said rejections are herein maintained for reasons set forth below.


Information Disclosure Statement
The Information Disclosure Statements filed on 3/30/2020, 5/7/2020 and 8/28/2020 have been considered. Initialed copies of Form 1449 are enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) a method of “detecting a plurality of daily step counts, determining average step counts, mapping average step counts, storing physical activity levels, selecting estimated aerobic capacities, calibrating devices, estimating energy expenditures, and outputting energy expenditure rates,” etc. The limitation of “microprocessor,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a microprocessor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a microprocessor” language, the limitation of “microprocessor,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
The claim(s) recite(s) a series of steps of “microprocessor,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. a microprocessor (Applicant’s Specification [0010]), etc.) to perform steps of “microprocessor,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. microprocessor, etc.) only store and retrieve information, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II). These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Dependent claim(s) 2-7, 9-14 and 16-20 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1, 8 and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huppert et al. (US 2016/0287177), in view of Blackadar et al. (US 2015/0119728) further in view of LeBoeuf et al. (US 2016/0361020).

CLAIM 1  
As per claim 1, Huppert et al. disclose(s): 
a method (Huppert et al., [0007] methods are provided for monitoring an individual using one or more conformal sensing device) comprising: 
detecting, by a motion sensor of a fitness tracking device, a plurality of daily step counts of a user of the fitness tracking device (Huppert et al., Figure 12A Avg. Daily Step Count, [0007] sensing device, [0100] average step count); 
determining, by a processor of the fitness tracking device, an average step count of the user using the plurality of daily step counts of the user (Huppert et al., Figure 12A Avg. Daily Step Count, [0007] sensing device, [0100] average step count)
mapping, by the processor of the fitness tracking device, the average step count to a first corresponding physical activity level of a plurality of physical activity levels (Huppert et al., Figure 12A Avg. Daily Step Count, You are…., Figure 14, Activity Level: High, [0100] …the cardiac sensor system may be used to determine the activity level of the subject (e.g., daily step count..)… the conformal cardiac system can include a processing unit…for comparing data indicative of heart rates during times of activity with data…for determining…average step count…); 
estimating, by the processor of the fitness tracking device, an energy expenditure rate of the user based on the first estimated aerobic capacity of the user (Huppert et al., [0011] activity level, [0030] energy expenditure, [0103] energy expenditure, [0129] energy expenditure); and
outputting, by the processor of the fitness tracking device, an indication of the energy expenditure rate of the user (Huppert et al., [0011] activity level, [0030] energy expenditure, [0103] energy expenditure, and [0129] energy expenditure).


Huppert et al. fail to expressly disclose:
storing, in a memory of the fitness tracking device, the first corresponding physical activity level
using, by the processor of the fitness tracking device, the first estimated aerobic capacity as a first aerobic capacity of the user.


However, Blackadar et al. teach:
store activity summary 690, Figure 8C activity 856-1, [0003] When a user walks or runs, an on-board accelerometer outputs data that is stored on the device for subsequent transmission to a computer system)
using, by the processor of the fitness tracking device, the first estimated aerobic capacity as a first aerobic capacity of the user (Blackadar et al., [0011] a health monitor’s processor may further be configured to calibrate…, [0021] calibrating).


It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the method of Huppert et al. to include “storing, in a memory of the fitness tracking device, the first corresponding physical activity level”, etc. as recited above since the claimed invention is merely a combination of old elements. One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Huppert et al. in order to monitor physical activity of a subject and determine a level of health benefit from the detected activity (Blackadar et al., [0002]). 

Huppert et al. and Blackadar et al. fail to expressly teach:
selecting, by the processor of the fitness tracking device, a first estimated aerobic capacity corresponding to the first corresponding activity level from a plurality of predetermined estimated aerobic capacities corresponding to the plural of physical activity levels based on the mapping.


LeBoeuf et al. teach:
selecting, by the processor of the fitness tracking device, a first estimated aerobic capacity corresponding to the first corresponding activity level from a plurality of predetermined estimated aerobic capacities corresponding to the plural of physical activity levels based on the mapping (LeBoeuf et al., [0005] determine…aerobic capacity, [0065] the ratios may then be compared with a personalized model to generate a physiological assessment, e.g., of aerobic capacity).


It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the method of Huppert et al. and Blackadar et al. to include “selecting, by the processor of the fitness tracking device, a first estimated aerobic capacity corresponding to the first corresponding activity level from a plurality of predetermined estimated aerobic capacities corresponding to the plural of physical activity levels based on the mapping”, etc. as recited above since the claimed invention is merely a combination of old elements. One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Huppert et al. and Blackadar et al. in order to determine and improve the quality of physiological assessment parameters based on motion signals (LeBoeuf et al., [0007]). 

CLAIM 2   
As per claim 2, Huppert et al. and Blackadar et al. and LeBoeuf et al.  
teach the method of claim 1 and further disclose the limitations of:
wherein determining the average step count comprises: 
comparing, by the processor of the fitness tracking device, each daily step count of the plurality of daily step counts to a threshold step count to identify a plurality of valid daily step counts (Huppert et al., Figure 12A Avg. Daily Step Count, You are…., Figure 14, Activity Level: High, [0064] threshold measure, [0100] …the cardiac sensor system may be used to determine the activity level of the subject (e.g., daily step count..)… the conformal cardiac system can include a processing unit…for comparing data indicative of heart rates during times of activity with data…for determining…average step count…, [0136] threshold range), 
wherein each valid daily step count of the plurality of valid daily step counts exceeds the threshold step count (Huppert et al., Figure 12A Avg. Daily Step Count, You are…., Figure 14, Activity Level: High, [0064] threshold measure, [0100] …the cardiac sensor system may be used to determine the activity level of the subject (e.g., daily step count..)… the conformal cardiac system can include a processing unit…for comparing data indicative of heart rates during times of activity with data…for determining…average step count…, [0136] threshold range), and 
wherein the average step count comprises a moving average of the plurality of valid daily step counts (Huppert et al., Figure 12A Avg. Daily Step Count, You are…., Figure 14, Activity Level: High, [0064] threshold measure, [0100] …the cardiac sensor system may be used to determine the activity level of the subject (e.g., daily step count..)… the conformal cardiac system can include a processing unit…for comparing data indicative of heart rates during times of activity with data…for determining…average step count…, [0136] threshold range).

 
CLAIM 3   
As per claim 3, Huppert et al. and Blackadar et al. and LeBoeuf et al.
teach the method of claim 2 and further disclose the limitations of:
wherein each valid daily step count comprises an estimate, by the processor of the fitness tracking device, of a number of steps taken by the user on a corresponding valid day, and wherein an invalid daily step count comprises an indication that the fitness tracking device was not worn by the user during a corresponding invalid day (Huppert et al., Figure 12A Avg. Daily Step Count, You are…., Figure 14, Activity Level: High, [0064] threshold measure, [0100] …the cardiac sensor system may be used to determine the activity level of the subject (e.g., daily step count..)… the conformal cardiac system can include a processing unit…for comparing data indicative of heart rates during times of activity with data…for determining…average step count…, [0136] threshold range).


CLAIM 4    

teach the method of claim 1 and further disclose the limitations of:
comprising: 
determining, by processor of the fitness device, for each physical activity level of the plurality of physical activity levels, a corresponding step range of a plurality of step ranges (Huppert et al., Figure 12A Avg. Daily Step Count, You are…., Figure 14, Activity Level: High, [0064] threshold measure, [0100] …the cardiac sensor system may be used to determine the activity level of the subject (e.g., daily step count..)… the conformal cardiac system can include a processing unit…for comparing data indicative of heart rates during times of activity with data…for determining…average step count…, [0136] threshold range), 
wherein mapping the average step count to the first corresponding physical activity level comprises matching the average step count to a first corresponding step range that corresponds to the first corresponding physical activity level (Huppert et al., Figure 12A Avg. Daily Step Count, You are…., Figure 14, Activity Level: High, [0064] threshold measure, [0100] …the cardiac sensor system may be used to determine the activity level of the subject (e.g., daily step count..)… the conformal cardiac system can include a processing unit…for comparing data indicative of heart rates during times of activity with data…for determining…average step count…, [0136] threshold range).


The motivation for making this modification to the teachings of Huppert et al. is the same as that set forth above in the rejection of claim 1.

CLAIM 5   
As per claim 5, Huppert et al. and Blackadar et al. and LeBoeuf et al.
teach the method of claim 4 and further disclose the limitations of:
comprising: 
obtaining, by the motion sensor of the fitness tracking device, motion data of the user (Blackadar et al., [0135] a step cadence may below a threshold criterion for running, [0237] determine stride lengths that correspond to different walking step frequencies or cadences, [0238] a cadence that matches the currently sensed activity, As the currently sensed cadence changes, different samples may, for example, be retrieved from storage.); 
analyzing, by the processor of the fitness tracking device, the motion data to determine at least one of a walking cadence, a walking step length, a running cadence, and a running step length of the user (Blackadar et al., [0135] a step cadence may below a threshold criterion for running, [0237] determine stride lengths that correspond to different walking step frequencies or cadences, [0238] a cadence that matches the currently sensed activity, As the currently sensed cadence changes, different samples may, for example, be retrieved from storage.); and 
modifying, by the processor of the fitness tracking device, each corresponding step range of the plurality of step ranges using at least one of the walking cadence, the walking step length, the running cadence, and the running step length of the user to generate a customized plurality of step ranges for the user (Blackadar et al., [0135] a step cadence may below a threshold criterion for running, [0237] determine stride lengths that correspond to different walking step frequencies or cadences, [0238] a cadence that matches the currently sensed activity, As the currently sensed cadence changes, different samples may, for example, be retrieved from storage.).


The motivation for making this modification to the teachings of Huppert et al. is the same as that set forth above in the rejection of claim 1.

CLAIM 6    
As per claim 6, Huppert et al. and Blackadar et al. and LeBoeuf et al.
teach the method of claim 4 and further disclose the limitations of:
comprising: 
obtaining, by the motion sensor of the fitness tracking device, motion data of the user (Huppert et al., Figure 12A Avg. Daily Step Count, You are…., Figure 14, Activity Level: High, [0064] threshold measure, [0100] …the cardiac sensor system may be used to determine the activity level of the subject (e.g., daily step count..)… the conformal cardiac system can include a processing unit…for comparing data indicative of heart rates during times of activity with data…for determining…average step count…, [0136] threshold range); 
analyzing, by the processor of the fitness tracking device, the motion data to determine an average duration of exercise of the user (Huppert et al., Figure 12A Avg. Daily Step Count, You are…., Figure 14, Activity Level: High, [0064] threshold measure, [0100] …the cardiac sensor system may be used to determine the activity level of the subject (e.g., daily step count..)… the conformal cardiac system can include a processing unit…for comparing data indicative of heart rates during times of activity with data…for determining…average step count…, [0136] threshold range); and 
adjusting, by the processor of the fitness tracking device, the first corresponding physical activity level of the user in response to the average duration of exercise exceeding a corresponding threshold duration of exercise (Huppert et al., Figure 12A Avg. Daily Step Count, You are…., Figure 14, Activity Level: High, [0064] threshold measure, [0100] …the cardiac sensor system may be used to determine the activity level of the subject (e.g., daily step count..)… the conformal cardiac system can include a processing unit…for comparing data indicative of heart rates during times of activity with data…for determining…average step count…, [0136] threshold range).


CLAIM 7   
As per claim 7, Huppert et al. and Blackadar et al. and LeBoeuf et al.
teach the method of claim 4 and further disclose the limitations of:
comprising: 
obtaining, by the motion sensor of the fitness tracking device, motion data of the user (Huppert et al., Figure 12A Avg. Daily Step Count, You are…., Figure 14, Activity Level: High, [0064] threshold measure, [0100] …the cardiac sensor system may be used to determine the activity level of the subject (e.g., daily step count..)… the conformal cardiac system can include a processing unit…for comparing data indicative of heart rates during times of activity with data…for determining…average step count…, [0136] threshold range); and 
analyzing, by the processor of the fitness tracking device, the motion data to determine an Avg. Daily Step Count, You are…., Figure 14, Activity Level: High, [0064] threshold measure, [0100] …the cardiac sensor system may be used to determine the activity level of the subject (e.g., daily step count..)… the conformal cardiac system can include a processing unit…for comparing data indicative of heart rates during times of activity with data…for determining…average step count…, [0136] threshold range), 
wherein mapping the average step count to the first corresponding physical activity level comprises: 
matching, by the processor of the fitness tracking device, the average step count to a first corresponding step range that corresponds to the first corresponding physical activity level (Huppert et al., Figure 12A Avg. Daily Step Count, You are…., Figure 14, Activity Level: High, [0064] threshold measure, [0100] …the cardiac sensor system may be used to determine the activity level of the subject (e.g., daily step count..)… the conformal cardiac system can include a processing unit…for comparing data indicative of heart rates during times of activity with data…for determining…average step count…, [0136] threshold range); 
matching, by the processor of the fitness tracking device, the average step count to a second corresponding step range that corresponds to a second corresponding physical activity level (Huppert et al., Figure 12A Avg. Daily Step Count, You are…., Figure 14, Activity Level: High, [0064] threshold measure, [0100] …the cardiac sensor system may be used to determine the activity level of the subject (e.g., daily step count..)… the conformal cardiac system can include a processing unit…for comparing data indicative of heart rates during times of activity with data…for determining…average step count…, [0136] threshold range); 
selecting, by the processor of the fitness tracking device, the first corresponding physical activity when the average duration of exercise exceeds a corresponding threshold duration of exercise (Huppert et al., Figure 12A Avg. Daily Step Count, You are…., Figure 14, Activity Level: High, [0064] threshold measure, [0100] …the cardiac sensor system may be used to determine the activity level of the subject (e.g., daily step count..)… the conformal cardiac system can include a processing unit…for comparing data indicative of heart rates during times of activity with data…for determining…average step count…, [0136] threshold range).


CLAIMS 8-14 
As per claims 8-14, claims 8-14 are directed to an apparatus. Claims 8-14 recite the same or similar limitations as those addressed above for claims 1-7. Claims 8-14 are therefore rejected for the same reasons set forth above for claims 1-7.

CLAIMS 15-20 
As per claims 15-20, claims 15-20 are directed to a computer readable medium. Claims 15-20 recite the same or similar limitations as those addressed above for claims 1-7. Claims 15-20 are therefore rejected for the same reasons set forth above for claims 1-7.


Response to Arguments
Applicant’s arguments filed 3/30/2020 with respect to claims 1-20 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 3/30/2020.
Applicant argues that (A) Huppert et al, Blackadar et al and LeBoeuf et al. do not render obvious the present invention because Huppert et al, Blackadar et al and LeBoeuf et al. do not disclose Applicant’s previously presented and/or presently amended claims, (B) the Applicant’s claimed invention is directed to statutory matter.
103 Responses
As per Applicant’s argument (A), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Rehash 
With respect to arguments (A), Examiner respectfully disagrees with Applicant’s arguments as Applicant's remarks and arguments merely rehash issues addressed in the Office Action mailed 12/30/2020 and incorporated herein. Applicant’s argument is/are not persuasive.
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Rehash 
With respect to arguments (B), Examiner respectfully disagrees with Applicant’s arguments as Applicant's remarks and arguments merely rehash issues addressed in the Office Action mailed 12/30/2020 and incorporated herein. Applicant’s argument is/are not persuasive.
Calibration is not the nexus of Applicant’s claimed invention. Outputting data is the last step of Applicant’s invention. Applicant’s invention is directed to gathering, process and displaying data which is an abstract process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. P. C./
Examiner, Art Unit 3626




/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626